DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to Amendments filled on 10/19/2020.
Claims 4, 7-8, and 17 have been cancelled.
Claims 1-3, 5-6, 9-16 and 18-20 are pending.
Claims 1, 3, 6, 9 -14, 16 and 19 -20 have been amended. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-6, and 9 - 10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by US. Pat. Pub. No. 2018/0033013 A1 by PARK et al. (hereinafter A).

Regarding claim 1, A teaches a method for providing a unified cross-platform experience, the method comprising (abstract and Fig. 1): 
	establishing a local connection (Fig. 1, local wireless communication 164) between a first device (Fig. 1 and par. 0036, electronic device 101) and a second device (Fig. 1 and par. 0036; external device), wherein the first device operates on a first platform and the second device operates on a second platform (par. 0050; Each of the first and second external electronic device may be a device for which the type is different from that of the electronic device); 
identifying, by the first device, a plurality of APIs on the second device that are invokable for executing or fingerprint reader camera (par. 0108; biometric sensor such as fingerprint), actions by the second device (Fig. 3 and par. 0078; API 360 maybe preloaded on an electronic device or maybe downloaded from electronic device 102 “external device”), wherein the plurality of APIs are exposed by the second device based on the connection being a local connection (par. 0096, if the electronic device 401b comes within a certain distance of an NFC reader 412b provided in the external device 402; the payment data may be transmitted to the external device 402); 
par. 0088 and par. 0054; a portion of function associated with the electronic device 101 maybe performed at another device “external device”. The other electronic device may provide the requested function or service using the received results); and  
receiving, by the first device, information obtained via execution of the at least one camera or fingerprint reader action (par. 0109; the fingerprint image of a finger may be captured in the fingerprint sensor) and 
causing a result corresponding to the information obtained via execution of the at least one camera or fingerprint reader action to be displayed by the application executed on the first device (par. 0145 and 0122, 0162 and Fig. 4; the user is authenticate using biometric sensors).  

Regarding claim 2, A teaches the method of claim 1, wherein the first platform comprises a first device type and the second platform comprises a second device type (par. 0050; Each of the first and second external electronic device may be a device for which the type is different from that of the electronic device).  

Regarding claim 3, A teaches the method of claim 2, wherein the plurality of APIs actions are specific to the second device based on the hardware resources of the second device (par. 0075).  


Regarding claim 5, A teaches the method of claim 1, wherein the first platform comprises a first operating system type and the second platform comprises a second operating system type (par. 0086).  

Regarding claim 6, A  teaches the method of claim 5, wherein the plurality of APIs are specific to the second device based on the operating system of the second device (par. 0086).  

Regarding claim 9, A teaches the method of claim 1, wherein the information obtained via execution of the at least one the camera or fingerprint reader actions comprises information obtained form an external database (par. 0110). 

Regarding claim 10, A teaches the method of claim 1, wherein the information obtained via execution of the at least one of the camera or fingerprint reader actions comprises secure information obtained from the second device (Fig. 4 and par. 0094). 

Claims 11-16 and 18-20, do not teach or further define the limitations recited in claims above.  Therefore, claims 11-16 and 18-20 are also rejected for the similar reasons set forth in claims above, supra.

Response to Arguments

Applicant’s arguments with respect to claims above have been considered but are moot because of the new grounds of the rejections.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US. Pat. Pub. No. 2014/0179434 A1 by Xu (Action on a user’s value across different platforms)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHERA HALIM whose telephone number is (571)272-4003.  The examiner can normally be reached on Mondays and Tuesdays 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on (571) 272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 

2/13/2021


/SAHERA HALIM/Examiner, Art Unit 2457                                                                                                                                                                                                        
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457